Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1 are rejected under 35 U.S.C. 102b as being clearly anticipated by Lee et al. (US 2011/0140253).
 	With respect to Claim 1, Lee teaches a first side of the leadframe assembly 100, a second side of the leadframe assembly opposite the first side. A first set of die attachment portions 123 extending between the first and second sides.  A second set of die attachment portions 123 extending between the first and second sides and parallel to the first set of die attachment portions. Each die attachment portion 123 of the first and second sets including a first plurality of leads 113 on a first side of the die .

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7. 	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US 2011/0140253) as applied to claim 1 above, and further in view of Chan et al. (US 2015/0014831). .
 	With respect to Claim 2, Lee discloses the claimed invention except for wherein the leadframe assembly is configured to be punched with a tool extending between the first and second sides.
 	However, Chan discloses wherein the leadframe assembly is configured to be punched with a tool (i.e. used to create the punching process) extending between the first and second sides (see paragraph 32).  Thus, Lee and Chan have substantially the same environment of a plurality of first and second die attachment portions on a lead frame.  Therefore, one skill in the art before the effective filing date of the claimed invention would readily recognize utilizing a tool to punch the lead frame of Lee, since the tool would facilitate in separating the lead frame into a plurality of devices as taught by Chan.
 	With respect to Claim 3, Chan discloses wherein the leads of the leadframe assembly are configured to be shaped with a tool extending between the first and second sides (see paragraph 32).
 	
Allowable Subject Matter
8. 	Claims 4-12 are allowed.


matter: the prior art of record does not teach or suggest the combination of punching through the leadframe assembly between the opposing sides using a first tool having a first tool longitudinal axis parallel to longitudinal axes of the dies  in claim 4..
 	Mold compound covering the semiconductor die, the mold compound having a top surface, a first pair of sides from which the leads extend, and a second pair of sides orthogonal to the first pair of side.  An angle between the top surface and the second pair of side is less than 90 degrees, and an angle between the top surface and the second pair of sides is 90 degrees in claim 10.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
10. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.

















AC/February 15, 2022					 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897